DETAILED ACTION
This office action is in response to an application filed 4/8/2021 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 4/8/2021 and 7/20/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,930. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 19, 
Instant Application
U.S. Patent No. 10,992,930
19. A method comprising:
1. A method comprising:
selecting, by a computing device, a first reference block in a first reference frame and a second reference block in a second reference frame, the first reference block and the second reference block being selected to predict a current block;
selecting, by a computing device, a first reference block in a first reference frame and a second reference block in a second reference frame, the first reference block and the second reference block being used to predict a current block;
selecting, by the computing device, the first reference frame as an anchor point;
analyzing, by the computing device, first content in the first reference frame based on the first reference block and second content in the second reference frame based on the second reference block; selecting, by the computing device, one of the first reference block and the second reference block as an anchor point based on the analyzing,

wherein having the anchor point as the one of the first reference block and the second reference block indicates a search for a third reference block in another of the first reference frame and the second reference frame should be performed;
after performing a first search to select a third reference block in the second reference frame, determining, by the computing device, whether the anchor point changes based on the third reference block and the first reference block; and
searching, by the computing device, in the one of the first reference frame and the second reference frame for a third reference block; and
after selecting the third reference block, determining, by the computing device, whether the anchor point changes based on analyzing third content based on the third reference block and the first content or the second content based on the one of the first reference block and the second reference block.
when the anchor point changes from the first reference frame to the second reference frame, performing, by the computing device, a second search for a fourth reference block in the first reference frame.



Although claim 1 of US Patent No. 10,992,930 does not recite the limitation of searching for a fourth reference block in the first reference frame when the anchor point changes, claim 10 states: 
10. The method of claim 1, further comprising:
determining that the third reference block is a better reference block than the second reference block;
determining whether the third reference block in the one of the first reference frame and the second reference frame is a new anchor point;
when the third reference block in the one of the first reference frame and the second reference frame is the new anchor point:
searching in the other of the first reference frame and the second reference frame for a fourth reference block; and
determining whether the fourth reference block is a better reference.
Therefore claim 19 is not patentably distinct from the claims of US Patent No. 10,992,930 and the claim is rejected on the ground of nonstatutory double patenting. 

In regard to claims 1 and 18, these claims are broader versions of claim 19 and thus broader versions of the independent claims of US Patent No. 10,992,930. Therefore claims 1 and 18 are rejected for the same reasons noted in the rejection of claim 19. 

In regard to claims 2-17 and 20, these claims are rejected as being dependent upon a previously rejected claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, the claim recites, in part, “a first calculation to select an anchor point based on a first reference block in a first reference frame and a second reference block in a second reference frame, wherein the first reference frame is selected as the anchor point; selecting, by the computing device, a third reference block in the second reference frame based on the first reference frame being selected as the anchor point; performing, by the computing device, a second calculation to select the anchor point based on the first reference block in the first reference frame and the third reference block in the second reference frame”. This limitation as a whole is not clear. It is apparent that the first calculation selects the first reference frame as an “anchor point” and then a third reference block is selected based on the first reference frame being set as “the anchor point”. The claim subsequently recites that a second calculation is performed in order to select “the anchor point” based on the selected third reference block. How can the second calculation select the anchor point when the anchor point has already been selected? The antecedent basis for “the anchor point” of the second calculation is a first reference frame selected as an “anchor point”. Is the “anchor point” of the second calculation the same anchor point of the first calculation and therefore the first reference frame, or a different anchor point? By reciting a subsequent second calculation “to select the anchor point”, is unclear as to what exactly is being “selected”, because a first reference frame has already be selected as the anchor point.        

In regard to claims 2-17, these claims are rejected as being dependent upon a previously rejected claim. 

In regard to claim 18, this claim is rejected for the same reasons as claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esenlik et al. (US 2020/0137416) (hereinafter Esenlik).

In regard to claim 1, Esenlik discloses a method comprising: 
	performing, by a computing device [¶0047], a first calculation to select an anchor point [¶0118-¶0119; reference picture selection unit 510 controls for a current block, which of its motion vectors is to be refined by template matching and which is to be refined by calculation on the basis of a refinement of another refined motion vector. ¶0093-¶0095; a first branch which comprises the motion vector calculation unit 530 and the motion vector calculation unit 550, and a second branch which comprises the motion vector calculation unit 540 and the motion vector calculation unit 560, and a switch 520 for enabling one of the two branches and disabling the other one... taking one of MV0 and MV1 for template matching and maintaining the other one MV1 or MV0 respectively for calculation. Fig.5] based on a first reference block in a first reference frame and a second reference block in a second reference frame [¶0139; reference picture selection unit 510 controls the switches 520 and 580 to select the upper branch (530, 550) or the lower branch (540, 560) according to the length (magnitude) of the motion vectors MV0 and MV1 related to the respective reference pictures. ¶0083-¶0085; MV0 and MV1 may be obtained by block matching and/or by search in a list of candidates (such as merge list) formed by motion vectors of the blocks neighboring to the current block (in the same picture or in adjacent pictures)... reference picture selection unit of the apparatus for the determination of motion vectors is configured to select the first reference picture to which MV0 points and the second reference picture to which MV1 points], wherein the first reference frame is selected as the anchor point [Fig.5, ¶0118-¶0119. ¶0139]; 
	selecting, by the computing device [¶0047], a third reference block in the second reference frame based on the first reference frame being selected as the anchor point [¶0092-¶0094; a motion vector refinement unit 530 configured to obtain an estimate MV0 of a first motion vector MV0″ and determine the first motion vector MV0′″ by performing a search within a search space specified based on the estimate MV0. ¶0096; motion vector refinement unit 530 or 540 (depending on which of the respective motion vector estimates MV0 and MV1 the template search is to be performed) receives on an input 505 the respective motion vector estimate MV0 or MV1 from the motion vector estimator 820 and sets a search region 310 around the MV0 or MV1. ¶0085; candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching]; 
	performing, by the computing device [¶0047], a second calculation to select the anchor point based on the first reference block in the first reference frame and the third reference block in the second reference frame [Fig.10; second iteration performed based on MV0' and MV1' which refines the first reference picture and not the second reference picture. ¶0181; above mentioned steps of obtaining refinements of the motion vector pair (MV0, MV1) may be iteratively performed. ¶0166-¶0175; Moreover, the motion vector refinement does not necessarily ends after two iterations. A further refinement may be performed starting from the motion vector MV1″ around which the third search space may be constructed in the same or a different way as for the first and/or second search spaces. ¶0093-¶0094;  first branch which comprises the motion vector calculation unit 530 and the motion vector calculation unit 550, and a second branch which comprises the motion vector calculation unit 540 and the motion vector calculation unit 560, and a switch 520 for enabling one of the two branches and disabling the other one]; and 
	determining, by the computing device [¶0047], whether to use the first reference block and the third reference block as a prediction for a current block based on the second calculation [¶0025-¶0032; determine a (k+2)-th motion vector (MV0″) in the first reference picture according to the (k+2)-th motion vector (MV1″)... Further refinements may further improve quality of the prediction... Terminating of iterations in cases where further iterations probably do not further improve the quality of the prediction. ¶0018; Testing again the best motion vector from the previous iteration (or initial motion vector). ¶0184-¶0187; iterations are terminated such as amount of change in the template smaller than a predetermined threshold, cost function value for the best motion vector being lower than a certain threshold, or the like. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block, for instance, by averaging two respective predictors obtained by taking respective portions of the reference pictures corresponding in size and shape to the current block and pointed to by the motion vectors MV0″ and MV1″].
	Esenlik discloses an encoding and decoding method for video frames. Two motion (MV0, MV1) vectors are obtained wherein a first motion vector points to a first block in a first reference frame and a second motion vector points to a second block in a second reference frame. As seen in Fig.5 and as described above, a reference picture selection process (510) selects either MV0 or MV1 (and thus the first reference frame or the second reference frame) for motion vector refinement. The initial selection of which reference frame to use can be based on the two motion vectors (and thus based on the "first reference block" and the "second reference block"). When the second reference frame is selected for motion vector refinement, a search is performed in order to find a better matching block in the second reference frame (obtaining a "third reference block") and a refined motion vector for the second reference frame (MV1') is generated based thereon. As noted above and shown in the bottom path of Fig.5, when the second reference frame is selected for motion vector refinement, no search will be performed on the first reference frame. Thus one of ordinary skill in the art would appreciate that the first reference frame is an "anchor point" here, because the first reference frame is fixed/anchored while the other reference frame is searched. The first reference frame's motion vector may be updated based on the refined motion vector to produce an updated motion vector of the first reference frame (MV0'). The output motion vectors (MV0' and MV1') are then used to perform another iteration, if necessary, where one of the reference frames is used for motion vector refinement while the other is not searched. The second iteration produces output motion vectors (MV0" and MV1") for the first and second reference frames. The process is repeated wherein after each iteration, the system determines the whether the output motion vectors (MV0" and MV1") are suitable for predicting the current block. 

In regard to claim 3, Esenlik discloses the method of claim 1. Esenlik further discloses, wherein selecting the third reference block comprises: 
	performing a search in the second reference frame to select the third reference block over another reference block in the second reference frame [¶0085; candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching...  candidate position with the lowest SAD value is determined as the motion vector MV0″. ¶0092-¶0099].

In regard to claim 4, Esenlik discloses the method of claim 1. Esenlik further discloses, wherein selecting the third reference block comprises: 
	calculating a first distance associated with a fourth reference block and the current block [¶0085; candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching within the search space and determining a similarity metric such as the sum of absolute differences (SAD). ¶0157; template matching is performed on the nine positions of the first search space in reference picture 0. ¶0092-¶0099], wherein the fourth reference block is in a search area in the second reference frame [¶0019; each of the first search space and the second search space is formed by nine candidate motion vector positions arranged in a three times three square with the respective k-th motion vector (MV0) in the first reference picture and (k+1)-th motion vector (MV1′) in the second reference picture as a center of the square. ¶0085-¶0086;  search region 310 in the first reference picture is defined around the candidate position to which motion vector MV0 points]; 
	comparing the first distance to a second distance that is calculated based on the third reference block and the current block [¶0085-¶0086; candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching within the search space and determining a similarity metric such as the sum of absolute differences (SAD)... candidate position with the lowest SAD value. ¶0092-¶0099; comparison of the SAD values of the positions in the search region is performed, determining the position with the minimum SAD value]; and 
	selecting the second distance as a minimum distance between the first distance and the second distance to select the third reference block over the fourth reference block [¶0085-¶0086;  candidate position with the lowest SAD value is determined as the motion vector MV0″. ¶0092-¶0099].
	Esenlik discloses determining a sum of absolute differences (SAD) for nine candidate positions/blocks within the reference frame wherein each SAD value for each candidates is compared to those of the other candidates to select the position/block with the lowest SAD among the nine candidates. The examiner notes that a SAD determination calculates a per-pixel distance within the templates, as unquestionably well-known in the art and consistent with the instant application's specification. 

In regard to claim 7, Esenlik discloses the method of claim 1. Esenlik further discloses, further comprising: 
	when the first reference frame is selected as the anchor point based on the second calculation [¶0203; determines whether the first reference picture or the second reference picture is to be used for motion vector refinement. ¶0174-¶0175; motion vector refinement is performed in the first reference picture to obtain MV0′ and motion vector calculation in the second reference picture to obtain MV1′. However, the present disclosure is not limited thereto. In particular, since both MV0 and MV1 are input to the refinement processing, the template matching based refinement may start by refining motion vector MV1 to obtain the second motion vector MV1′... cases in which the calculated refinement is only applies once or twice and the remaining iterations belong to template matching or to any other combinations of template matching and calculated refinement. ¶0176-¶0180. ¶0181-¶0187; above mentioned steps of obtaining refinements of the motion vector pair (MV0, MV1) may be iteratively performed...  iterations are terminated such as amount of change in the template smaller than a predetermined threshold, cost function value for the best motion vector being lower than a certain threshold, or the like], performing the prediction of the current block using the first reference block and the third reference block [¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block, for instance, by averaging two respective predictors obtained by taking respective portions of the reference pictures corresponding in size and shape to the current block and pointed to by the motion vectors MV0″ and MV1″. ¶0166-¶0168. Fig.5; output motion vectors based on input motion vectors MV0, MV1 and any refined motion vectors. ¶0092-¶0099. ¶0174-¶0180].

In regard to claim 8, Esenlik discloses the method of claim 1. Esenlik further discloses, further comprising: 
	using the third reference block instead of the second reference block to predict the current block [¶0166-¶0168; MV0 is a first motion vector in a first reference picture and MV1 is a first motion vector in a second reference picture... best refined motion vector MV0′ within the first search space determined in step 1020 is found by template matching with the template generated/updated in step 1010. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block. ¶0098-¶0099. ¶0157-¶0163].

In regard to claim 9, Esenlik discloses the method of claim 1. Esenlik further discloses, further comprising: 
	calculating a prediction block using the first reference block and the third reference block [¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block, for instance, by averaging two respective predictors obtained by taking respective portions of the reference pictures corresponding in size and shape to the current block and pointed to by the motion vectors MV0″ and MV1″. ¶0166-¶0168. Fig.5; output motion vectors based on input motion vectors MV0, MV1 and any refined motion vectors. ¶0092-¶0099].

In regard to claim 10, Esenlik discloses the method of claim 1, further comprising: 
	determining whether the third reference block is a better reference block than the second reference block [¶0085; first reference picture to which motion vector MV0 points is selected for the search. For performing motion vector refinement, the search region 310 in the first reference picture is defined around the candidate position to which motion vector MV0 points. The candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching within the search space and determining a similarity metric such as the sum of absolute differences (SAD). ¶0098-¶0099. ¶0157-¶0163, ¶0166-¶0168; best refined motion vector MV0′ within the first search space determined in step 1020 is found by template matching with the template generated/updated in step 1010. ¶0018; Testing again the best motion vector from the previous iteration (or initial motion vector)]; 
	selecting the third reference block over the second reference block when the third reference block is the better reference block [¶0083-¶0086; candidate position with the lowest SAD value is determined as the motion vector MV0″. ¶0098-¶0099. ¶0157-¶0163, ¶0166-¶0168].

In regard to claim 11, Esenlik discloses the method of claim 1. Esenlik further discloses, further comprising: 
	when the second reference frame is selected as the anchor point based on the second calculation [Fig.10; second iteration performs motion vector refinement on the second reference picture. Fig.5. ¶0181; above mentioned steps of obtaining refinements of the motion vector pair (MV0, MV1) may be iteratively performed. ¶0166-¶0175; Moreover, the motion vector refinement does not necessarily ends after two iterations. A further refinement may be performed starting from the motion vector MV1″ around which the third search space may be constructed in the same or a different way as for the first and/or second search spaces], searching in the first reference frame for a fourth reference block [¶0092-¶0099. ¶0157-¶0163, ¶0166-¶0168].
	Esenlik discloses that after and based on the first iteration, a second iteration may be performed wherein the first reference frame is refined and the second reference frame is not refined (and thus is selected as the "anchor point"). 

In regard to claim 12, Esenlik discloses the method of claim 11. Esenlik further discloses, further comprising: 
	determining whether the fourth reference block is a better reference block than the first reference block for predicting the current block [¶0085; first reference picture to which motion vector MV0 points is selected for the search. For performing motion vector refinement, the search region 310 in the first reference picture is defined around the candidate position to which motion vector MV0 points. The candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching within the search space and determining a similarity metric such as the sum of absolute differences (SAD). ¶0098-¶0099. ¶0157-¶0163, ¶0166-¶0168; best refined motion vector MV0′ within the first search space determined in step 1020 is found by template matching with the template generated/updated in step 1010. ¶0018; Testing again the best motion vector from the previous iteration (or initial motion vector)].

In regard to claim 13, Esenlik discloses the method of claim 11. Esenlik further discloses, further comprising: 
	determining whether to use the fourth reference block and the third reference block as the prediction for the current block [¶0025-¶0032; determine a (k+2)-th motion vector (MV0″) in the first reference picture according to the (k+2)-th motion vector (MV1″)... Further refinements may further improve quality of the prediction... Terminating of iterations in cases where further iterations probably do not further improve the quality of the prediction. ¶0018; Testing again the best motion vector from the previous iteration (or initial motion vector). ¶0184-¶0187; iterations are terminated such as amount of change in the template smaller than a predetermined threshold, cost function value for the best motion vector being lower than a certain threshold, or the like. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block, for instance, by averaging two respective predictors obtained by taking respective portions of the reference pictures corresponding in size and shape to the current block and pointed to by the motion vectors MV0″ and MV1″].

In regard to claim 14, Esenlik discloses the method of claim 11. Esenlik further discloses, further comprising: 
	performing the prediction of the current block using the third reference block and the fourth reference block when the second reference frame is selected as the anchor point over the first reference frame after searching for the fourth reference block [Fig.10; motion vector refinement on refpic1 produces MV1" which is used with MV0" as outputs. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block. ¶0098-¶0099. ¶0157-¶0163, ¶0166-¶0168. ¶0184-¶0187].
	Esenlik makes it clear that prediction may be performed using output motion vectors MV0" and MV" after two iterations if appropriate, and thus prediction is performed "when the second reference frame is selected as the anchor point over the first reference frame after searching for the fourth reference block", as this is a process performed in the second iteration shown in Fig.10. 

In regard to claim 16, Esenlik discloses the method of claim 1. Esenlik further discloses, further comprising: 
	transcoding the current block using the third reference block instead of the second reference block [Fig.1; encoding of a source video stream. ¶0060-¶0063;  employed in motion estimation performed during encoding and decoding of video... input for receiving input blocks of frames or pictures of a video stream and an output for generating an encoded video bitstream... entropy encoding unit 103 so as to generate as an output the encoded video bitstream. ¶0166-¶0168; MV0 is a first motion vector in a first reference picture and MV1 is a first motion vector in a second reference picture... best refined motion vector MV0′ within the first search space determined in step 1020 is found by template matching with the template generated/updated in step 1010. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block. ¶0098-¶0099. ¶0157-¶0163].

In regard to claim 17, Esenlik discloses the method of claim 1. Esenlik further discloses, further comprising: 
	decoding the current block using the third reference block instead of the second reference block [Fig.2; decoding of a received video stream. ¶0060; employed in motion estimation performed during encoding and decoding of video. ¶0071-¶0075¶0166-¶0168; MV0 is a first motion vector in a first reference picture and MV1 is a first motion vector in a second reference picture... best refined motion vector MV0′ within the first search space determined in step 1020 is found by template matching with the template generated/updated in step 1010. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block. ¶0098-¶0099. ¶0157-¶0163].

In regard to claim 18, this claim is drawn to a non-transitory computer-readable storage medium containing instructions, that when executed, perform the method of claim 1 wherein claim 18 contains the same limitations as claim 1 and is therefore rejected on the same basis. Esenlik further discloses in ¶0047 the system can be implemented by a non-transitory computer readable storage medium containing executable instructions. 

In regard to claim 19, Esenlik discloses a method comprising: 
	selecting, by a computing device [¶0047], a first reference block in a first reference frame and a second reference block in a second reference frame, the first reference block and the second reference block being selected to predict a current block [¶0139; reference picture selection unit 510 controls the switches 520 and 580 to select the upper branch (530, 550) or the lower branch (540, 560) according to the length (magnitude) of the motion vectors MV0 and MV1 related to the respective reference pictures. ¶0083-¶0085; MV0 and MV1 may be obtained by block matching and/or by search in a list of candidates (such as merge list) formed by motion vectors of the blocks neighboring to the current block (in the same picture or in adjacent pictures)... reference picture selection unit of the apparatus for the determination of motion vectors is configured to select the first reference picture to which MV0 points and the second reference picture to which MV1 points]; 
	selecting, by the computing device [¶0047], the first reference frame as an anchor point [¶0118-¶0119; reference picture selection unit 510 controls for a current block, which of its motion vectors is to be refined by template matching and which is to be refined by calculation on the basis of a refinement of another refined motion vector. ¶0093-¶0095; a first branch which comprises the motion vector calculation unit 530 and the motion vector calculation unit 550, and a second branch which comprises the motion vector calculation unit 540 and the motion vector calculation unit 560, and a switch 520 for enabling one of the two branches and disabling the other one... taking one of MV0 and MV1 for template matching and maintaining the other one MV1 or MV0 respectively for calculation. Fig.5. ¶0139]; 
	after performing a first search to select a third reference block in the second reference frame [¶0092-¶0094; a motion vector refinement unit 530 configured to obtain an estimate MV0 of a first motion vector MV0″ and determine the first motion vector MV0′″ by performing a search within a search space specified based on the estimate MV0. ¶0096; motion vector refinement unit 530 or 540 (depending on which of the respective motion vector estimates MV0 and MV1 the template search is to be performed) receives on an input 505 the respective motion vector estimate MV0 or MV1 from the motion vector estimator 820 and sets a search region 310 around the MV0 or MV1. ¶0085; candidate search space positions within the search region 310 are analyzed to find a block most similar to a template block by performing template matching. ¶0168; search space determined in step 1020 is used in step 1030 for motion vector refinement with template matching in the first reference picture (Ref Pic 0). In other words, the best refined motion vector MV0′ within the first search space determined in step 1020 is found by template matching with the template generated/updated in step 1010], determining, by the computing device, whether the anchor point changes based on the third reference block and the first reference block [¶0181-¶0187; above mentioned steps of obtaining refinements of the motion vector pair (MV0, MV1) may be iteratively performed...  iterations are terminated such as amount of change in the template smaller than a predetermined threshold, cost function value for the best motion vector being lower than a certain threshold, or the like]; and 
	when the anchor point changes from the first reference frame to the second reference frame [¶0093;  first branch which comprises the motion vector calculation unit 530 and the motion vector calculation unit 550, and a second branch which comprises the motion vector calculation unit 540 and the motion vector calculation unit 560, and a switch 520 for enabling one of the two branches and disabling the other one. Fig.10; second iteration where the reference frame that is searched is changed], performing, by the computing device, a second search for a fourth reference block in the first reference frame [¶0171; In the second iteration, in step 1050, (similarly to step 1020 in the first iteration), the second search space is determined around the second motion vector MV1′ in the second reference picture. In particular, the second search space is formed by the first motion vector MV1′ and further 8 position. ¶0093-¶0096. Fig.10].
	See claim 1 for elaboration on Esenlik. Esenlik discloses that after each iteration, it is determined whether to perform a subsequent iteration and when a subsequent iteration is performed, it is determined whether the subsequent iteration will apply the template matching to the first reference frame or the second reference frame (and thus whether the "anchor point changes"). The determination of whether to perform another iteration is based on the output motion vectors (and thus the output "first" and "third" reference blocks). As shown in Fig.10, in a second iteration a reference frame that was not searched in the first iteration may be searched in order to find a best matching block.    

In regard to claim 20, Esenlik discloses the method of claim 19. Esenlik further discloses, further comprising: 
	when the anchor point does not change from the first reference frame to the second reference frame [¶0181-¶0187; above mentioned steps of obtaining refinements of the motion vector pair (MV0, MV1) may be iteratively performed...  iterations are terminated such as amount of change in the template smaller than a predetermined threshold, cost function value for the best motion vector being lower than a certain threshold, or the like], calculating a prediction block using the first reference block and the third reference block  [¶0025-¶0032; determine a (k+2)-th motion vector (MV0″) in the first reference picture according to the (k+2)-th motion vector (MV1″)... Further refinements may further improve quality of the prediction... Terminating of iterations in cases where further iterations probably do not further improve the quality of the prediction. ¶0018; Testing again the best motion vector from the previous iteration (or initial motion vector). ¶0184-¶0187; iterations are terminated such as amount of change in the template smaller than a predetermined threshold, cost function value for the best motion vector being lower than a certain threshold, or the like. ¶0115; two reference pictures and their associated respective motion vectors MV0″ and MV1″ are provided at the output 580. These motion vectors are used to determine the predictor for the current block, for instance, by averaging two respective predictors obtained by taking respective portions of the reference pictures corresponding in size and shape to the current block and pointed to by the motion vectors MV0″ and MV1″].
	Again, Esenlik discloses multiple iterations wherein during each iteration, either a first reference frame or a second reference frame is searched using template matching while the other reference frame is not searched (and thus "anchored"). After each iteration, it is checked whether or not another iteration should be performed based on the output motion vectors of that iteration. One of ordinary skill in the art would readily appreciate that if the system of Esenlik determines to terminate after a certain iteration, a subsequent search of a different reference frame will not be performed (an "anchor point" will not change from a first reference frame to a second reference frame) and the motion vectors output by that certain iteration will be used for predicting the block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esenlik et al. (US 2020/0137416) in view of Chen et al. (US 2018/0241998) (hereinafter Chen) which was cited in the IDS filed 4/8/2021.

In regard to claim 2, Esenlik discloses the method of claim 1. Esenlik does not explicitly disclose, wherein performing the first calculation comprises: calculating a first distance between a first template of the first reference block and a second template of the current block; calculating a second distance between a third template of the second reference block and the second template of the current block; and analyzing the first distance and the second distance to select the first reference frame as the anchor point. However Chen discloses, 
	wherein performing the first calculation [¶0139-¶0141; whether list0 or list1 used in the first step is adaptive to initial distortion cost between current template and initial template in corresponding reference picture. The initial template can be determined with initial motion information of the current block which is available before performing the first template matching. The reference picture list corresponding to minimal initial template distortion cost will be used in the first step of template matching. For example, if initial template distortion cost corresponding to list0 is no larger than cost corresponding to list1, list0 is used in the first step of template matching and list1 is used in the second step)] comprises: 
	calculating a first distance between a first template of the first reference block and a second template of the current block [¶0139;  initial distortion cost between current template and initial template in corresponding reference picture... initial template distortion cost corresponding to list0];
	calculating a second distance between a third template of the second reference block and the second template of the current block [¶0139;  initial distortion cost between current template and initial template in corresponding reference picture... cost corresponding to list1]; and 
	analyzing the first distance and the second distance to select the first reference frame as the anchor point [¶0139; whether list0 or list1 used in the first step is adaptive to initial distortion cost between current template and initial template in corresponding reference picture... if initial template distortion cost corresponding to list0 is no larger than cost corresponding to list1, list0 is used in the first step of template matching and list1 is used in the second step)].
Esenlik discloses a variety of ways to determine which reference frame to use for motion vector refinement and which reference frame to not perform template matching on (and thus which reference frame is an "anchor"), Esenlik does not explicitly disclose comparing templates of the first and second reference frame specifically in order to perform said determination. Chen, like Esenlik, discloses encoding/decoding of video data as well as performing template refinement. Additionally, as cited above Chen discloses that the selection of which reference frame (L0 vs. L1) to use in a first step of template refinement can be adaptive based on initial template costs. The current template is compared with the initial template in L0 and the current template is compared with the initial template in L1. The reference list with the lowest cost will be used for the first step of template matching. The examiner notes applicant's specification equates "distance" to a cost function in ¶0034. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Esenlik with the cost determination as disclosed by Chen in order to start a template matching process in a reference picture/list that will ensure a lower initial distortion [see Chen ¶0137-¶0140]. As disclosed by at least these citations of Chen and as understood by one of ordinary skill, selecting an initial template with a lower distortion cost relative to a current template will provide greater accuracy vs. selecting an initial template with a higher distortion cost relative to the current template.

In regard to claim 5, Esenlik discloses the method of claim 1. Esenlik does not explicitly disclose, wherein performing the second calculation comprises: calculating a first distance between a first template of the first reference block and a second template of the current block; calculating a second distance between a third template of the third reference block and the second template of the current block; and analyzing the first distance and the second distance to select the first reference frame or the second reference frame as the anchor point.
	wherein performing the second calculation [¶0079; video coder may perform another MV refinement and the MV refinement iteration can be repeated until some predefined criterion is reached... MV derivation is iterated for N times (N is fixed and pre-defined) and for each iteration the pixels clue are refined according to the results of previous iterations. ¶0139-¶0141; whether list0 or list1 used in the first step is adaptive to initial distortion cost between current template and initial template in corresponding reference picture. The initial template can be determined with initial motion information of the current block which is available before performing the first template matching. The reference picture list corresponding to minimal initial template distortion cost will be used in the first step of template matching. For example, if initial template distortion cost corresponding to list0 is no larger than cost corresponding to list1, list0 is used in the first step of template matching and list1 is used in the second step)] comprises:
	calculating a first distance between a first template of the first reference block and a second template of the current block [¶0139;  initial distortion cost between current template and initial template in corresponding reference picture... initial template distortion cost corresponding to list0]; 
	calculating a second distance between a third template of the third reference block and the second template of the current block  [¶0139; initial distortion cost between current template and initial template in corresponding reference picture... cost corresponding to list1]; and 
	analyzing the first distance and the second distance to select the first reference frame or the second reference frame as the anchor point [¶0139; whether list0 or list1 used in the first step is adaptive to initial distortion cost between current template and initial template in corresponding reference picture... if initial template distortion cost corresponding to list0 is no larger than cost corresponding to list1, list0 is used in the first step of template matching and list1 is used in the second step)].
	Chen discloses in ¶0079 that the process may be repeated based on the prior results (similar to Esenlik) and thus Chen discloses that during a second iteration which would be equivalent to the claimed "second calculation", the process of ¶0139-¶0141 will be performed again.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Esenlik with the cost determination as disclosed by Chen in order to perform a template matching process in a reference picture/list with relatively low distortion [see Chen ¶0079, ¶0137-¶0140]. As disclosed by at least these citations of Chen and as understood by one of ordinary skill, selecting a template with a lower distortion relative to the current template will provide greater accuracy vs. selecting a template with a higher distortion cost relative to the current template.

In regard to claim 6, Esenlik in view of Chen discloses the method of claim 5. Esenlik in view of Chen further discloses, wherein analyzing the first distance and the second distance to select the first reference frame or the second reference frame comprises: 
	selecting a minimum distance between the first distance and the second distance [Chen ¶0132; and then select the candidate which leads to the minimum matching cost as the starting point. Chen ¶0139-¶0140; reference picture list corresponding to minimal initial template distortion cost will be used in the first step of template matching]; and 
	setting the anchor point as the first reference frame or the second reference frame based on whether the first distance or the second distance, respectively, is selected as the minimum distance [Chen ¶0139-¶0140; reference picture list corresponding to minimal initial template distortion cost will be used in the first step of template matching. For example, if initial template distortion cost corresponding to list0 is no larger than cost corresponding to list1, list0 is used in the first step of template matching].
	See claim 5 for motivation to combine. 

In regard to claim 15, Esenlik discloses the method of claim 1. Esenlik does not explicitly disclose, further comprising: receiving a flag that is set to a value to indicate the current block uses a process to search for and select the third reference block. However Chen discloses, 
	receiving a flag that is set to a value to indicate the current block uses a process to search for and select the third reference block [¶0131; FRUC mode flag to indicate which method (bilateral matching or template matching) is to be used to derive motion information for the block. Accordingly, video decoder 30 may use the value of false for the FRUC flag to determine that the FRUC mode flag will be present, and determine the FRUC mode from the FRUC mode flag, e.g., bilateral matching or template matching. ¶0136; video decoder 30 may determine a prediction mode according to whether the FRUC flag is set to true, and if so, which of bilateral matching or template].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Esenlik with flag as disclosed by Chen in order to provide efficient signaling to a decoder as to what form of matching is to be performed [Chen ¶0131-¶0132, ¶0136, ¶0193].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2020/0128258) – Discloses bilateral template refinement to modify templates and refine motion vectors in video coding [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        November 3, 2022